DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/195,534 filed on 03/08/2021. 
Claims 1-20 are currently pending and examined below. 

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the database" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the database" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the contextual feature set parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the updated contextual feature set parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the contextual feature set parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the updated contextual feature set parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 10, and 18 recite the limitation “determine a context feature set parameter for each of the candidate marketing ads in the first set of candidate marketing ads”. However, it is unclear what a “context feature set parameter” is, let alone, the above limitation. The specification fails to further clarify. “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). The dependent claims are also rejected based on their dependency. 
Claims 1, 10, and 18 recite the limitation “the context feature parameter”. However, it is unclear if this is the same as “the context feature set parameter”. The dependent claims are also rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] for retrieving marketing ads implementing a contextual bandit in response to a user query […]; […] a plurality of marketing ads; […] assigning a first parameter set for each of the plurality of marketing ads; receive an input from a user; determine at least one feature of the query; filter the plurality of marketing ads […] based on the at least one feature to create a first set of candidate marketing ads; determine a context feature set parameter for each of the candidate marketing ads in the first set of candidate marketing ads; select a second set of marketing ads based upon the context feature parameter of each of the candidate marketing ads in the first set; transmit the second set of marketing ads to the user; receive a reward metric; and update and optimize the first parameter set for each of the marketing ads in the second set as a function of the reward metric; wherein the context feature set parameter is a function of at least the first parameter set. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claim assigns a first parameter set for each of the plurality of marketing ads, and the contextual feature set parameter is a function of the weight vector as explained in claim 6. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A system […] comprising: a communication system; a database contain […]; and a computing device operably connected to the database and the communication system, the computing device configured to”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-9 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-9 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-9 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 10 recites substantially similar limitations as claim 1. Therefore, claim 10 also recites an abstract idea in Step 2A Prong 1. Claim 10 recites the additional elements of “the database”. However, for the same reasons explained above with respect to claim 1, claim 10 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 11-17 also recite limitations that are similar to the abstract ideas identified with respect to claim 10 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 11-17 do not recite any additional elements other than those recited in claim 10. Therefore, for the same reasons set forth with respect to claim 10, claims 11-17 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 18 recites substantially similar limitations as claim 1. Therefore, claim 10 also recites an abstract idea in Step 2A Prong 1. Claim 18 recites the additional elements of “A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising” and “the database”. However, for the same reasons explained above with respect to claim 1, claim 18 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 19-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 18 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 19-20 do not recite any additional elements other than those recited in claim 10. Therefore, for the same reasons set forth with respect to claim 18, claims 19-20 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-11, 13-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shah et al. (US 2019/0080348 A1, hereinafter “Shah”).

As per Claim 1, Shah discloses A system for retrieving marketing ads implementing a contextual bandit in response to a user query comprising (¶ 14 “subject matter may be embodied as methods, devices, components, or systems.” ¶ 41 “computer-readable storage medium”. ¶ 66 “contextual bandit”. ¶ 121 “When a query q is received from a user u, the online information system seeks to match that query to one or more ads. For example, each ad may have an associated keyword which is matched to one or more keywords in the v q. According to the bandit model, the matching ads returned are equal to the number of arms to be pulled.” Also see citations below.): 
a communication system (Figure 1. Also see citations below.); 
a database containing a plurality of marketing ads (¶ 37. Also see Figure 1 and citations below.); and, 
a computing device operably connected to the database and the communication system, the computing device configured to (Figure 1. Also see citations below.): 
assigning a first parameter set for each of the plurality of marketing ads (¶ 67 “For each arm, a prior distribution is assumed. At each stage, an action is performed (selection of arm i), a reward is obtained, and the posterior distribution (or some sufficient statistics) corresponding to the pulled arm i is updated”. Also see citations below.); 
receive an input query from a user (¶ 18 “An online resource such as a server may select the content and advertising because of a search query submitted by the user to a search engine or other online resource.” Also see citations below.); 
determine at least one feature of the query (¶ 19 “The search keywords define eligibility for display of the advertisement when the search query matches or is similar to the search keyword.” ¶ 12 “The matching system is responsible for understanding a received search query and retrieving relevant ads from the campaign management system that match the query or the context of the query.” ¶ 37 “The ad server 108 in some embodiments implements a matching system and a click-model. As noted above, the matching system includes logic and data operative to parse and understand a query received from a user device such as user device 124 and to retrieve all relevant ad from the ad database 110 that match the query in a specified manner. “ Also see citations above. ); 
filter the plurality of marketing ads from the database based on the at least one feature to create a first set of candidate marketing ads (¶ 88 “A large number of ads may be returned by matching for a given query session.” Also see citations above.); 
determine a context feature set parameter for each of the candidate marketing ads in the first set of candidate marketing ads (¶ 19 “A first component of a search advertising system is a campaign management system. A campaign management system includes an inventory of advertisements or advertising creatives. Each advertisement includes data or other information defining the advertising creative, along with associated information defining a title, description, and search keywords for the advertisement. The search keywords define eligibility for display of the advertisement when the search query matches or is similar to the search keyword. Each advertiser creative also has associated with it a bid. Importantly, the advertisers introduce new advertisements into the campaign management system periodically.” Also see citations above.); 
select a second set of marketing ads based upon the context feature parameter of each of the candidate marketing ads in the first set (¶ 120 “eligible ads are selected for possible exploration. Not all ads are made eligible for exploration.” Also see ¶ 121 and citations above.); 
transmit the second set of marketing ads to the user (¶ 33 “advertisements may be displayed on web pages resulting from a user-defined search based at least in part upon one or more search terms.” ¶ 67 “At each stage, an action is performed (selection of arm i), a reward is obtained, and the posterior distribution (or some sufficient statistics) corresponding to the pulled arm i is updated.” ¶ 88 “a small number of ads may be displayed on a page”. Also see citations above.); 
receive a reward metric (¶ 67 “At each stage, an action is performed (selection of arm i), a reward is obtained, and the posterior distribution (or some sufficient statistics) corresponding to the pulled arm i is updated.” Also see ¶ 127 and citations above.); and, 
update and optimize the first parameter set for each of the marketing ads in the second set as a function of the reward metric (¶ 67 “At each stage, an action is performed (selection of arm i), a reward is obtained, and the posterior distribution (or some sufficient statistics) corresponding to the pulled arm i is updated.” Also see ¶ 127 and citations above.); 
wherein the context feature set parameter is a function of at least the first parameter set (¶ 67 “At each stage, an action is performed (selection of arm i), a reward is obtained, and the posterior distribution (or some sufficient statistics) corresponding to the pulled arm i is updated.” Also see ¶ 127 and citations above.).

As per Claim 2, Shah discloses wherein the computing system is further configured to: 
detect the query intent of the input query (¶ 17 “The advertisements are provided along with other content.” ¶ 20 “The matching system is responsible for understanding a received search query and retrieving relevant ads from the campaign management system that match the query or the context of the query.” ¶ 30 “The user device 124 communicates a user query to the search engine 106. The search engine 106 locates matching information using any suitable protocol or algorithm and returns information to the user device 124. The search engine 106 may be designed to help users find information located on the Internet or an intranet. In a particular example, the search engine 106 may also provide to the user device 124 over the network 120 a web page with content including search results, information matching the context of a user inquiry, links to other network destinations or information and files of information of interest to a user operating the user device 124.” ¶ 31 “The search engine 106 may enable a device, such as the user device 124 or any other client device, to search for files of interest using a search query.” ¶ 33 “infer user interest, user intent or to subsequently target relevant advertising to users.” Also see citations above.); 
query the database based upon the query intent (¶¶ 17, 30-31, 33, and citations above.); 
receive the query results from the database (¶¶ 17, 30-31, 33, and citations above.); and, 
transmit the query results to the user along with second set of marketing ads in response to the input query (¶¶ 17, 30-31, 33, and citations above.).

As per Claim 4, Shah discloses wherein the at least one feature is selected from the group consisting of taxonomy, title, taxonomy vector; product vector; and price sensitivity (¶ 19. Also see citations above.).

As per Claim 5, Shah discloses wherein the reward metric is selected from the group consisting of views, clicks, add to cart and purchase (¶ 127. Also see citations above.).

As per Claim 6, Shah discloses wherein the first parameter set are elements of a weight vector and wherein the contextual feature set parameter is a function of the weight vector (¶¶ 19 and 66-67. Also see citations above.).

As per Claim 7, Shah discloses wherein the plurality of marketing ads each include at least one ad feature and the computing device is configured to filter the plurality of marketing ads based upon the at least one ad feature to create the first set of candidate marketing ads (¶ 88 “A large number of ads may be returned by matching for a given query session.” Also see citations above.).

As per Claim 9, Shah discloses wherein the computing device is further configured to create the weight vector as a function of a posterior distribution (¶ 67. Also see citations above.).

As per Claims 10 and 18, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

As per Claims 11 and 19, they recite substantially similar limitations as claim 2. Therefore, they are rejected using the same rationale. 

As per Claim 13, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

As per Claim 14, it recites substantially similar limitations as claim 5. Therefore, it is rejected using the same rationale. 

As per Claim 15, it recites substantially similar limitations as claim 6. Therefore, it is rejected using the same rationale. 

As per Claim 16, it recites substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of MPEP 2144.04 (VI)(B).

As per Claim 3, while Shah discloses all the limitations in claim 1, Shah does not appear to explicitly disclose wherein the computing device is further configured to: receive a second input query from the user; determine at least one second feature of the second query; filter the plurality of marketing ads from the database based on the at least one second feature to create a third set of candidate marketing ads; determine an context feature set parameter for each of the candidate marketing ads in the third set of candidate marketing ads; select a fourth set of marketing ads based upon the context feature set parameter of each of the candidate marketing ads in the third set; transmit the fourth set of marketing ads to the user; receive a second reward metric; and, update and optimize the first parameter set for each of the marketing ads in the fourth set as a function of the reward. However, these limitations represent are mere duplication of parts with no new and unexpected result produced. It is well settled that that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 (VI)(B)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process of exploring cold ads in response to receiving a search request from a user as disclosed by Shah, by duplicating the process for subsequent searches, for the advantage of making cold ads warmer over time (Shah, ¶ 129). The combination would also improve the system by preventing stale ads from being continuously shown (Shah, ¶ 64). 

As per Claims 12 and 20, they recite substantially similar limitations as claim 3. Therefore, they are rejected using the same rationale. 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Connelly et al. (US 2018/0012248 A1, hereinafter “Connelly”).

As per Claim 8, Shah discloses wherein the computing device is further configured to apply […] the updated contextual feature set parameter (¶ 67. Also see citations above.).
While Shah discloses an updated contextual feature set parameter, Shah does not appear to explicitly teach [applying] a smoothing function to [the data]. However, in the same field of endeavor, Connelly teaches this limitation in at least Claim 3. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the updated contextual feature set parameter as disclosed by Shah, by combining the smoothing function that is performed on the advertising data as taught Connelly, for the advantage of accounting for more-or-less extreme changes in the data (Connelly, ¶ 70). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 17, it recites substantially similar limitations as claim 8. Therefore, it is rejected using the same rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681